3Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 8/18/21.  Claims 1-6 are pending with claims 2-6 with drawn from consideration as being directed to a non-elected species.  Election of the embodiment of Fig 8. was made 3/01/21 without traverse. The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application serial number 14/409,688.

The replacement drawings filed 8/18/21 are approved for entry and overcome the objections set out in the last office action. 

The drawings however are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference numbers 25-31 found in figure 8 are not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is an inadequate written description of “the first component comprising a guide, the first and second components each comprising a magnetic part, the magnetic part of the first component being moveable within or around the guide in a second direction substantially perpendicular to said first linear direction, under the influence of the magnetic part of the second component” and of "the guide being configured to 
It is not even clear what the guide is in the embodiment of Figure 8.  Is it one of elements 28, 30 or 31?  One is left only to guess because none of elements 25-31 are even discussed in the specification.  It is not apparent from the figure alone what element can possibly be a guide where the magnetic part of the first component being moveable within or around the guide in a second direction substantially perpendicular to said first linear direction, under the influence of the magnetic part of the second component.
The specification identifies the guide as element 3. However, the arguments interchangeably use reference number 3 to identify both a component and a guide further adding to the confusion. In Figure 8, as best understood, element 3 is the first component and it includes a first magnetic part 1 and element 4 is the second component and it includes a second magnetic part 2. As noted above it is not even clear what the guide is in the embodiment of Figure 8.  Is it one of elements 28, 30 or 31?  Is it the recessed portion on component 4 where the second magnetic parts reside? If so then it is not provided on the first component and does not perform as claimed. Further, how would that be any different that the recessed portion housing the magnetic parts 2 in admitted Prior Art Figures 1A-2? 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what he guide is and how it performs as claimed.  See the discussion above outlining how it is not clear what the guide is in the elected embodiment of Figure 8 and how it performs as claimed.

Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. 
The arguments on page 7 that the cited prior does not anticipate the claimed invention incorrectly identify claim as currently pending.  The annotated claim 1 provided on page 7 is the version of originally present claim.  It is NOT currently pending claim 1.  
As best understood, the examiner agrees that mechanism shown in Figures 1A and 1B do not include "the guide being configured to prevent the magnetic part of the first component from moving relative to the first component along the first direction, whereby relative sliding of the components in the first linear direction moves the magnetic part of the first component relative to the magnetic part of the second component in the first linear direction to effect connection or disconnection of the components".  However, this limitation is not clear, particularly as it would relate the elect specified of Fig.8, as noted in the above 35 USC 112 rejections.
The examiner is unable to apply prior art due to the lack of clarity of the metes and bounds of the claimed subject matter.
An updated search would be pointless at this time as it is not clear what to look for.
The examiner invites applicant to schedule a telephonic interview to discuss.  In the parent application applicant emailed the examiner a video presentation to review and then an interview was held.  Another presentation addressing the pending claim as it relates to the embodiment of Figure 8 could be quite useful.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636